MEMORANDUM **
Upon review of the record and petitioners’ filing, respondent’s motion to dismiss is construed as a motion to dismiss in part and summarily deny in part. To the extent petitioners seek review of the Board of Immigration Appeals’ (“BIA”) July 20, 2006 final order of removal, dismissal is appropriate because this petition, filed October 26, 2006, is not timely to review that final order of removal. See 8 U.S.C. § 1252(b)(1); Sheviakov v. INS, 237 F.3d 1144 (9th Cir.2001); Narayan v. INS, 105 F.3d 1335 (9th Cir.1997).
Summary disposition as to petitioners’ challenge to the BIA’s September 29, 2006 order is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The BIA did not abuse its discretion in denying reopening and reconsideration. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion); Cano-Merida v. INS, 311 F.3d 960 (9th Cir.2002) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion). All other pending motions are denied as moot.
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED IN PART and DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.